DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group 1+ in the reply filed on 2/3/2022 is acknowledged. Applicant did not indicate what sequence is to be examined. The first recited invention directed to SEQ ID NO:1 is examined herein. The examiner has extended the examination to include siRNA compounds corresponding to SEQ ID NO:1 since the prior art search revealed prior art on SEQ ID NO:1 including siRNAs and antisense compounds.

Claims 65-72are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54 and 55 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 54 and 55 recite “the formulation”. There is no antecedent basis for this term in the claims rendering the claims vague and indefinite. Assumptions would be required by one in the art to determine any metes and bounds for the claims.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)s 50-63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maquat et al (US20130317087).
Maquat et al have disclosed the use of antisense and siRNA compounds for the inhibition of Staufin-1 expression. Included in the disclosure is SEQ ID NO:84 which corresponds to the instantly recited SEQ ID NO:1. It has been disclosed dosages within or overlapping the ranges recited in the claims. It has been disclosed the use of vectors including viral vector and liposomes as well as numerous other vectors. It has been taught pharmaceutical carriers of the instant invention. It has been disclosed the use of combination/supplemental therapies. It is noted that while the prior art discloses inhibition of 30% it is also the position of the examiner that the 30% inhibition of the invention is related to the capacity of the agent and further it is noted that since the SEQ ID NO:84 of the prior art meet all of the limitations of claim 53, on in the art would know that it would have the capacity to inhibit at 30% under the conditions intended for treating a disease, for example. While the entire reference is relied on and relevant applicant is directed to paragraphs 32, 67, 68, 141, 233, 134, 55, 61, 123, 52, 66, 76-83, 88, 115-121, 142, 144, 154-167, 171, 199, and 266, for example.

It is noted that pending application 16/467,945, naming the same inventors as the instant application, claims similar subject matter as the instant invention. The claims of 16/467,945 are drawn to methods of use where such methods have been restricted and withdrawn from examination of the instant invention. Any rejoinder in the application could result in a double patenting rejection.


Nucleotide and/or Amino Acid Sequence Disclosures

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

See at least pages 7 and 72 and Fig14A. Applicant should ensure that the application is in full compliance with the sequence rules in response to this Official Action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635